Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. ADVANTAGE FUNDS, INC. DREYFUS GLOBAL ABSOLUTE RETURN FUND DREYFUS TOTAL RETURN ADVANTAGE FUND GLOBAL ALPHA FUND -1- FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Absolute Return Fund ANNUAL REPORT October 31, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Financial Futures 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Global Absolute Return Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Global Absolute Return Fund, covering the period since the funds inception of December 18, 2007, through October 31, 2008. These are difficult times for international investors. A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world.These factors undermined equity returns in most regions,including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized. We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 18, 2007, through October 31, 2008, as provided by Helen Potter, James Stavena and Vassilis Dagioglu, Portfolio Managers Fund and Market Performance Overview For the period between the funds inception on December 18,2007,and the end of its annual reporting period on October 31, 2008, Dreyfus Global Absolute Return Funds Class A shares produced a total return of 14.00%, Class C shares produced a total return of 14.56%, Class I shares produced a total return of 13.76% and Class T shares produced a total return of 14.16% . 1 In comparison, the funds benchmark, the Citibank 30-Day Treasury Bill Index produced a total return of 1.33% for the period December 31, 2007 through October 31, 2008. 2 A credit crunch developed into a global financial crisis late in the reporting period, intensifying a worldwide economic slowdown and sparking a massive sell-off by equity investors. International bond markets, while volatile, generally fared better than equities. In currency markets, the U.S. dollar strengthened relative to the euro and yen.The funds returns lagged its benchmark, primarily due to its overweighted allocations to global stocks, the U.K. pound and the euro. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets,and in fixed-income securities.The strategy utilizes a proprietary, fundamentals-based quantitative model to construct and optimally integrate a diverse set of four alpha-generating signals: stock markets vs. bond markets within each country, country allocation among equity markets, country allocation among sovereign bond markets and currency allocation. Our quantitative investment approach is designed to identify and exploit these relative misvaluations across and within major developed capital markets such as the United States, Japan and Western Europe. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Deteriorating Global Economy Weighed on Markets An ongoing credit crunch mushroomed into a global financial crisis late in the reporting period, forcing U.S. and international stock markets into steep declines as slumping housing prices, rising unemployment, dampened consumer spending and reduced business investment gave rise to fears of a potentially deep and prolonged global recession.Stocks declined sharply as the financial crisis worsened and a barrage of negative economic news discouraged investors. Even higher quality stocks were subject to broad selling pressure in an environment where valuations and fundamental strengths appeared largely disconnected from share prices. In addition, previously skyrocketing commodities prices began to reverse course over the summer of 2008, relieving some pressure on cash-strapped consumers and businesses, but damaging resource-oriented economies. In global bond markets, lower-rated sovereign and corporate bonds suffered as risk-averse investors fled to the traditional safe havens of high-quality bonds in developed markets. Currency markets also experienced a flight to quality as nervous global investors flocked to the U.S. dollar, driving its value higher. Stocks and European Currencies Dampened Returns The funds relatively heavy exposure to global stock markets was the most significant driver of its underperformance during the reporting period. Although our determination early in the reporting period that global stocks were undervalued may have been correct, deteriorating investor sentiment triggered further declines in valuations. Overweighted positions in the U.K. pound and the euro also hampered the funds results, as these countries previously high short-term interest rates were reduced by their central banks in efforts to stimulate lending and jumpstart their economies.This development contributed to broad selling pressure on both currencies, as investors flocked to the U.S. dollar, which historically has been considered a safer investment. Other investment decisions produced positive results despite the poor market environment. Conviction in our belief that skyrocketing commodity-related stocks would reverse course benefited the fund through an underweighted allocation to the currencies of commodities producers 4 such as Australia, Canada and Norway, which dropped precipitously midway through the reporting period. In addition, unattractively low short-term interest rates weighed on the Canadian dollar. Relatively high exposures to U.K. and French stocks also delivered positive contributions to the funds relative performance, as both countries stock markets posted gains during the second half of the reporting period. In addition,European (ex-the United Kingdom) bond prices advanced by the middle of the reporting period, bolstering the funds relative results. Positioned for New Opportunities Although economic conditions worldwide appeared bleaker at the end of the reporting period than at the beginning, we have focused on three potential investment opportunities. First, recently sharp declines in equity markets have driven high-quality stocks to historically low prices. Because we focus on company fundamentals and hold a long-term view of investing, we believe the funds overweighted exposure to such companies position it well for an eventual market recovery. Second, large variances in stock market valuations worldwide have enabled us to position the fund to potentially benefit from these valuations. Likewise, variations in the bond markets of different regions also have expanded over the last few months, due in large part to the credit crisis, and we have made investments that we believe may benefit as those differences narrow toward historical norms. November 17, 2008 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A or Class T shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: CITIGROUP  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Global Absolute Return Fund Class A shares, Class C shares, Class I shares and Class T shares and the Citibank 30-Day Treasury Bill Index  Source: Bloomberg L.P. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class A, Class C, Class I and Class T shares of Dreyfus Global Absolute Return Fund on 12/18/07 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index (the Index) on that date. All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/07 is used as the beginning value on 12/18/07. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A shares and Class T shares, the applicable contingent deferred sales charge on Class C shares and all other applicable fees and expenses on all classes.The Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Actual Aggregate Total Return as of 10/31/08 Inception From Date Inception Class A shares with maximum sales charge (5.75%) 12/18/07 (18.93)% without sales charge 12/18/07 (14.00)% Class C shares with applicable redemption charge  12/18/07 (15.41)% without redemption 12/18/07 (14.56)% Class I shares 12/18/07 (13.76)% Class T shares with applicable sales charge (4.5%) 12/18/07 (18.03)% without sales charge 12/18/07 (14.16)% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 3.89 $ 7.81 $ 4.84 $ 4.60 Ending value (after expenses) $887.70 $884.10 $888.70 $886.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 4.17 $ 8.36 $ 5.18 $ 4.93 Ending value (after expenses) $1,021.01 $1,016.84 $1,020.01 $1,020.26  Expenses are equal to the funds annualized expense ratio of .82% for Class A, 1.65% for Class C, 1.02% for Class I and .97% for Class T, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2008 Principal Short-Term Investments85.0% Amount ($) Value ($) Commercial Paper11.4% Bank of Scotland 5.00%, 11/7/08 300,000 299,750 BNP Paribas Finance Inc. 2.73%, 12/9/08 300,000 299,135 CBA (Delaware) Finance Inc. 2.72%, 11/21/08 300,000 299,547 Nordea North America Inc. 2.62%, 12/8/08 250,000 249,327 U.S. Government Agencies39.0% Federal Home Loan Banks, Notes, 2.39%, 11/7/08 1,550,000 1,549,383 Federal Home Loan Mortgage Corp., Notes, 2.43%, 11/4/08 1,200,000 a 1,199,757 Federal National Mortgage Association, Notes, 2.48%, 11/6/08 1,200,000 a 1,199,587 U.S. Treasury Bills34.6% 0.26%, 12/18/08 950,000 b 949,497 1.60%, 12/4/08 1,550,000 1,549,612 1.79%, 11/13/08 1,000,000 999,972 Total Short-Term Investments (cost $8,593,285) Face Amount Covered by Options2.1% Contracts ($) Value ($) Call Options U.S. Treasury 10-Year Notes November 2008 @ 105 (cost $281,472) 2,700,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Other Investment13.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,322,000) 1,322,000 c Total Investments (cost $10,196,757) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of the companies. b All or partially held by a broker as collateral for open financial futures positions. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Options Money Market Investments  Based on net assets. See notes to financial statements. 10 STATEMENT OF FINANCIAL FUTURES October 31, 2008 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2008 ($) Financial Futures Long U.S. Treasury 10 Year Notes 18 2,035,406 December 2008 (10,117) FTSE 100 Index 38 2,688,323 December 2008 (223,326) CAC 40 10 Euro 24 1,055,883 November 2008 50,291 Financial Futures Short 10 Year Euro-Bond 19 (2,793,104) December 2008 (11,841) British Long Gilt 5 (899,081) December 2008 6,140 DAX Index 2 (321,135) December 2008 (9,517) Japanese 10 Year Bond 30 4,201,220 December 2008 (26,414) S & P 500 E-mini 4 (193,460) December 2008 45,276 TOPIX Index 7 (607,829) December 2008 39,242 See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Unrealized appreciation on forward currency exchange contractsNote 4 Receivable for investment securities sold Receivable for futures variation marginNote 4 Receivable for shares of Capital Stock subscribed Dividends and interest receivable Prepaid expenses Due from The Dreyfus Corporation and affiliatesNote 3(c) Liabilities ($): Unrealized depreciation on forward currency exchange contractsNote 4 Payable for investment securities purchased Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments, foreign currency transactions and options transactions [including ($140,266) net unrealized (depreciation) on financial futures] Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS From December 18, 2007 (commencement of operations) to October 31, 2008 Investment Income ($): Income: Interest 154,234 Dividends; Affiliated issuers 38,584 Total Income Expenses: Management feeNote 3(a) 84,397 Auditing fees 47,627 Registration fees 24,024 Shareholder servicing costsNote 3(c) 14,087 Custodian feesNote 3(c) 9,958 Distribution feesNote 3(b) 6,275 Prospectus and shareholders reports 5,524 Directors fees and expensesNote 3(d) 563 Legal fees 333 Loan commitment feesNote 2 2 Miscellaneous 49,655 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (127,135) Lessreduction in fees due to earnings creditsNote 1(c) (1,456) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 83,023 Net realized gain (loss) on options transactions 24,409 Net realized gain (loss) on financial futures (663,697) Net realized gain (loss) on forward currency exchange contracts (712,642) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($140,266) net unrealized depreciation on financial futures] (247,559) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS From December 18, 2007 (commencement of operations) to October 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class C Shares Class I Shares Class T Shares Cost of shares redeemed: Class A Shares Class C Shares Class I Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Class A Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T Shares sold See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from December 18, 2007 (commencement of operations) to October 31, 2008. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the funds financial statements. Class A Class C Class I Class T Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment incomenet a .12 .03 .09 .10 Net realized and unrealized gain (loss) on investments (1.87) (1.85) (1.81) (1.87) Total from Investment Operations (1.75) (1.82) (1.72) (1.77) Net asset value, end of period 10.75 10.68 10.78 10.73 Total Return (%) b (14.00) c (14.56) c (13.76) (14.16) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 3.04 4.00 3.12 3.27 Ratio of net expenses to average net asset d 1.48 2.23 1.23 1.69 Ratio of net investment income to average net assets d 1.14 .35 1.03 .94 Portfolio Turnover Rate     Net Assets, end of period ($ x 1,000) 4,630 997 3,851 633 a Based on average shares outstanding at each month end. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers twelve series, including the fund, which commenced operations on December 18, 2007.The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (MCM), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. At a meeting of the funds Board of Directors held on July 15, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Global Absolute Return Fund to Dreyfus Global Absolute Return Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class T (100 million shares authorized).
